Citation Nr: 1542467	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for residuals of stress fracture of the right tibia.

3.  Entitlement to an increased rating for residuals of stress fracture of the left tibia.

4.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the RO's Decision Review Officer (DRO) during a November 2014 hearing at the RO.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In May 2015 the Veteran filed a Notice of Disagreement (NOD) concerning the denial of his claims for an increased rating for residuals of stress fracture of the right and left tibia and entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  The Agency of Original Jurisdiction (AOJ) did not provide the Veteran with a statement of the case (SOC) for these issues.  Under these circumstances, the Board must remand, rather than refer, the claims back to the AOJ to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Sleep Apnea

On an April 2015 statement, the Veteran wrote that he wishes to appear personally before the Board to provide testimony regarding his appeal.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Additionally, in the April 2015 statement, the Veteran expressed a desire to be represented by a Veterans Service Organization.  To ensure that VA fully assists him with his claims, the Veteran should be informed of the avenues through which he can obtain such representation.

Manlicon Issues

As explained in the introduction, the AOJ has not yet issued an SOC addressing the Veteran's claims for an increased rating for residuals of stress fracture of the right and left tibia and entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  

Thus, the Board must remand these issues for the AOJ to issue an SOC and to provide the Veteran an opportunity to perfect an appeal of such issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and inform him how he may obtain representation from a Veterans Service Organization.

2.  Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. 

3.  In response to the Veteran's May 2015 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105, in order to furnish the Veteran a fully responsive SOC relating to the issue of an increased rating for residuals of stress fracture of the right and left tibia and entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  Only if the Veteran perfects a timely appeal, and after any necessary development has been completed, should these matters be certified and returned to the Board.

4.  After the above and any other appropriate development has been completed, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative, if he subsequently obtains one, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.

The Board intimates no opinion as to the outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




